Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-22-00107-CV

                      IN RE JBS CARRIERS, INC. and Alicia Faye Roberts

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 6, 2022

MOTION TO DISMISS GRANTED; DISMISSED

           On February 21, 2022, relators filed a petition for writ of mandamus and a motion for

temporary relief requesting a stay of the underlying proceedings pending final resolution of the

petition for writ of mandamus. The real party in interest filed a response to which relators replied.

On March 24, 2022, relators filed an unopposed motion to dismiss the petition for writ of

mandamus. We grant the motion and dismiss the original proceeding. See TEX. R. APP. P.

42.1(a)(1)–(2). Relators’ motion for temporary relief is denied as moot.

                                                            PER CURIAM




1
 This proceeding arises out of Cause No. 2020CI07282, styled Elizabeth Serrano v. Alicia Faye Roberts and JBS
Carriers, Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales
presiding.